 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DIMITRIOS KASTIS,                                  Case No. 1:18-cv-01378-DAD-BAM
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY CASE
                                                         SHOULD NOT BE CONSOLIDATED WITH
13            v.                                         KASTIS V. ALVARADO, CASE NO. 1:18-
                                                         CV-01325-DAD-BAM AND KASTIS V.
14    CLOVIS POLICE DEPARTMENT,                          DISTRICT ATTORNEY’S OFFICE FRESNO
                                                         COUNTY, CASE NO. 18-CV-01430-DAD-
15                       Defendant.                      BAM
16                                                       TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Dimitrios Kastis (“Plaintiff”) is proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The above-captioned case is related under this

20   Court’s Local Rule 123(a) to the following actions: (1) Kastis v. Alvarado, 1:18-cv-01325-DAD-

21   BAM; and (2) Kastis v. District Attorney’s Office Fresno County, 1:18-cv-01430-DAD-BAM. The

22   matters have been assigned to the same district judge and magistrate judge to promote efficiency

23   and economy for the Court and parties. Further review of the complaints in these related cases

24   suggests that they be consolidated pursuant to Federal Rule of Civil Procedure 42.

25          Rule 42(a) permits the Court to consolidate actions involving a common question of law or

26   fact, and consolidation is proper when it serves the purposes of judicial economy and convenience.

27   “The district court has broad discretion under this rule to consolidate cases pending in the same

28   district.” Investors Research Co. v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 877 F.2d 777 (9th Cir.
                                                        1
 1   1989). In determining whether to consolidate actions, the Court weighs the interest of judicial

 2   convenience against the potential for delay, confusion, and prejudice caused by consolidation. Sw.

 3   Marine, Inc. v. Triple A. Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989).

 4            The Court has reviewed the complaint in this case, as well as the complaints in Kastis v.

 5   Alvarado, 1:18-cv-01325-DAD-BAM, filed on September 26, 2018, and Kastis v. District

 6   Attorney’s Office Fresno County, 1:18-cv-01430-DAD-BAM, filed on October 16, 2018. All three

 7   of the complaints appear to be based, at least in part, on the same factual allegations, including

 8   Clovis Police Detective Alvarado allegedly authoring a false police report and a false search

 9   warrant affidavit in July 2007, and providing purportedly false testimony during a preliminary

10   hearing in August 2008. All three complaints assert that Plaintiff remained in pre-trial incarceration

11   at the Fresno County Jail for 10 years while a criminal case was pursued against him and that he

12   was deprived of his rights under the Fourth, Eighth and Fourteenth Amendments to the United

13   States Constitution. Thus, in the interests of judicial economy and convenience, it appears that the

14   above-captioned case should be consolidated with Kastis v. Alvarado, 1:18-cv-01325-DAD-BAM

15   and Kastis v. District Attorney’s Office Fresno County, 1:18-cv-01430-DAD-BAM pursuant to

16   Federal Rule of Civil Procedure 42(a)(2).

17            Accordingly, IT IS HEREBY ORDERED as follows:

18         1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall file a

19            written response showing cause why this action should not be consolidated with the

20            following actions:
21            Kastis v. Alvarado, 1:18-cv-01325-DAD-BAM,

22            Kastis v. District Attorney’s Office Fresno County, 1:18-cv-01430-DAD-BAM.

23         2. The Clerk of the Court is directed to docket a copy of this order in Kastis v. Alvarado,

24            1:18-cv-01325-DAD-BAM, and Kastis v. District Attorney’s Office Fresno County, 1:18-

25            cv-01430-DAD-BAM; and

26   ///
27   ///

28   ///
                                                         2
 1     3. Plaintiff is advised that his failure to comply with this order will result in the imposition of

 2        sanctions, which may include a recommendation for terminating sanctions.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    November 1, 2018                             /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
